DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,629,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application broadly claim the same structure of a claimed photodetector of claim 1 of the US Patent (see the claims mapping below):
Regarding claim 1 of the pending application, US Patent teaches a photodetector, comprising: 
a substrate (see line 1 of claim 1 of US Patent); 
a first semiconductor region, the first semiconductor region extending into the substrate from a front side of the substrate (see lines 2-3 of claim 1 of US Patent); and 
a second semiconductor region, the second semiconductor region further extending into the substrate from a bottom boundary of the first semiconductor region (see line 4-6 of claim 1 of US Patent), 
wherein when the photodetector operates under a Geiger mode, the second semiconductor region is fully depleted to absorb a radiation source received from a back side of the substrate (see lines 7-8 of claim 1 of US Patent).
Regarding claim 2 of the pending application, US Patent teaches all the limitations as compared to the claims 1 and 2 of US Patent.
Regarding claim 3 of the pending application, US Patent teaches all the limitations as compared to the claim 3 of US Patent.
Regarding claim 4 of the pending application, US Patent teaches all the limitations as compared to the claim 4 of US Patent.

Regarding claim 6 of the pending application, US Patent teaches all the limitations as compared to the claim 6 of US Patent.
Regarding claim 7 of the pending application, US Patent teaches all the limitations as compared to the claim 7 of US Patent.
Regarding claim 8 of the pending application, US Patent teaches all the limitations as compared to the claim 8 of US Patent.
Regarding claim 9 of the pending application, US Patent teaches all the limitations as compared to the claim 9 of US Patent.
Regarding claim 10 of the pending application, US Patent teaches all the limitations as compared to the claim 10 of US Patent.
Regarding claim 11 of the pending application, US Patent teaches all the limitations as compared to the claims 10 and 11 of US Patent.
Regarding claim 12 of the pending application, US Patent teaches all the limitations as compared to the claim 12 of US Patent.
Regarding claim 13 of the pending application, US Patent teaches all the limitations as compared to the claim 13 of US Patent.
Regarding claim 14 of the pending application, US Patent teaches all the limitations as compared to the claim 14 of US Patent.
Regarding claim 15 of the pending application, US Patent teaches all the limitations as compared to the claim 15 of US Patent.

Regarding claim 17 of the pending application, US Patent teaches all the limitations as compared to the claim 17 of US Patent.
Regarding claim 18 of the pending application, US Patent teaches all the limitations as compared to the claim 18 of US Patent.
Regarding claim 19 of the pending application, US Patent teaches all the limitations as compared to the claim 19 of US Patent.
Regarding claim 20 of the pending application, US Patent teaches all the limitations as compared to the claim 20 of US Patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhulla (US 2016/0218236).
Regarding claim 1, Dhulla teaches a photodetector in fig. 1A, comprising: 
a substrate (14C); 
a first semiconductor region (14A), the first semiconductor region extending into the substrate from a front side of the substrate; and 
a second semiconductor region (23), the second semiconductor region further extending into the substrate from a bottom boundary of the first semiconductor region, wherein when the photodetector operates under a Geiger mode, the second semiconductor region is fully depleted to absorb a radiation source received from a back side of the substrate (see par. 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhulla as applied to claim 1 above, and further in view of Ukigaya (US 2017/0317117).
Regarding claim 3, Dhulla teaches all the limitations of the claimed invention for the same reasons as set-forth above except for a conductive reflection layer disposed over the front side of the substrate.
  Ukigaya teaches the same field of an endeavor wherein a conductive reflection layer (refer to layer 310/320/330 made out of a metal layer which is commonly known in the art that it has a reflective characteristic) disposed over the front side of the substrate.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a conductive reflection layer disposed over the front side of the substrate as taught by Ukigaya in the teaching of Dhulla in order to output the signal charges (see par. 27).

Regarding claim 5, Dhulla teaches all the limitations of the claimed invention for the same reasons as set-forth above except for a first isolation region extending into the substrate from the back side of the substrate, wherein the first isolation region surrounds the first and second semiconductor regions.
Ukigaya teaches the same field of an endeavor wherein a first isolation region (30) extending into the substrate from the back side of the substrate, wherein the first isolation region surrounds the first and second semiconductor regions (refer to n-p regions of PD).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first isolation region extending into the substrate from a back side of the substrate, wherein the first isolation region surrounds the first and second semiconductor regions as taught by Ukigaya in the teaching of Dhulla so that it suppresses the color mixing between adjacent pixels (see par. 26).
Regarding claim 6, Dhulla and Ukigaya teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Ukigaya teaches a second isolation region (10) extending into the substrate from the front side of the substrate, wherein the second isolation region surrounds the first and second semiconductor regions (refer to p-n regions of PD).

Regarding claim 8, Dhulla and Ukigaya teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Ukigaya teaches a semiconductor well (22) extending into the substrate (14C) from the front side of the substrate, wherein the semiconductor well surrounds the second isolation region (23) (See fig. 1A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dhulla as applied to claim 1 above, and further in view of Ukigaya (US 2017/0317117).
Regarding claim 10, Dhulla teaches a photodetector, comprising: 
a substrate (14C); 
a first semiconductor region (14A), the first semiconductor region extending into the substrate from a front side of the substrate; and 
a second semiconductor region (23), the second semiconductor region further extending into the substrate from a bottom boundary of the first semiconductor region, wherein when the photodetector operates under a Geiger mode, the second semiconductor region is fully depleted to absorb a radiation source received from a back side of the substrate (see par. 30).

Ukigaya teaches the same field of an endeavor wherein a first isolation region (30) extending into the substrate from a back side of the substrate.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first isolation region extending into the substrate from a back side of the substrate; and a second isolation region extending into the substrate from the front side of the substrate as taught by Ukigaya in the teaching of Dhulla so that it isolates the neighboring devices and suppresses the color mixing between adjacent pixels (see par. 26).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dhulla as applied to claim 1 above, and further in view of Kim (US 2015/0061063).
Regarding claim 19, Dhulla teaches a method for forming a photodetector, comprising: 
forming a first semiconductor region (14A)  over a front side of a substrate (14C);
forming a second semiconductor region (23) inwardly extends into the substrate from a bottom boundary of the first semiconductor region; 
wherein when the photodetector operates under a Geiger mode, the second semiconductor region is fully depleted to absorb a radiation source received from the radiation receiving surface (see par. 30).
Dhulla does not teach a step of thinning the substrate from a back side of the substrate so as to form a radiation receiving surface on the back side of the substrate.

Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the step of thinning the substrate from a back side of the substrate so as to form a radiation receiving surface on the back side of the substrate as taught by Kim in the teaching of Dhulla so that a range of the incident light inputted to the PD region is region and thus light interception efficiency is improved (see par. 76).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dhulla as applied to claim 19 above, and further in view of Ukigaya (US 2017/0317117).
Regarding claim 20, Dhulla and Kim teach all the limitations of the claimed invention for the same reasons as set forth above except for forming a conductive reflective layer embedded within a dielectric layer disposed directly above the front side of the substrate.
Ukigaya teaches the same field of an endeavor wherein a conductive reflective layer (310/320/330) is embedded within a dielectric layer (300) disposed directly above the front side of the substrate (100).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a conductive reflection layer disposed over the front side of the substrate as taught by Ukigaya in the teaching of Dhulla in order to output the signal charges (see par. 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818